    Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 1 of 8 - Page ID#: 177



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    GLENDRICK GARDNER,                         )
                                               )
         Plaintiff,                            )            Civil Case No.
                                               )           5:20-cv-456-JMH
    V.                                         )
                                               )
    RUSSELL SCOTT, et al.,                     )
                                               )          MEMORANDUM OPINION
         Defendants.                           )               AND ORDER


                             ****     ****         ****   ****

         Proceeding without a lawyer, Plaintiff Glendrick Gardner

previously filed a civil complaint pursuant to 42 U.S.C. § 1983

alleging claims against individuals employed by Gardner’s former

employer, the Lexington (Ky.)-Fayette Urban County Government

(“LFUCG”) in their respective “official” capacities related to the

handling      of   Gardner’s        workers’       compensation   claims    after   he

suffered two work-related injuries.1

         However, while Gardner’s complaint states that the basis for

this     Court’s    jurisdiction       is    his     belief   that   the   Defendants

violated his Fourth, Fifth, Sixth, Eighth and Fourteenth Amendment

rights,      [R.   1,   at    4],    his    complaint      alleges   no    facts   even




1 Gardner’s complaint identifies the Defendants as Russell Scott
(Formerly the AM Ops Manager, Program Manager), Jeremy Hobbs
(Formerly HR), Williams Jones (LFUCG Yard Waste Supervisor), and
Willie Kay Lewis (Formerly Program Manager Sr.). [R. 1].
                                             1
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 2 of 8 - Page ID#: 178



suggesting    a    constitutional          claim.     Instead,    the     factual

allegations of his complaint clearly relate to two work-related

injuries suffered by Gardner, his medical treatment for those

injuries, and his workers’ compensation claims related to those

injuries. In addition, Gardner’s complaint requests that this

Court “review actual paperwork” (referring to information provided

to his employer, the risk management department, his employers’

insurance company, and a workers’ compensation Administrative Law

Judge (“ALJ”), as well as various medical and employment records)

and “determine the severity of my condition.” [R. 1, at 14]. As

relief, he requests a finding that LFUCG (Waste Management) be

held liable to him for the injuries that he suffered while working

on the garbage truck and seeks $12 million for his injuries plus

$5 million in punitive damages. [R. 1, at 16].

     Thus, notwithstanding Gardner’s fleeting references to his

constitutional    rights,    it   is   clear        that   Gardner’s    complaint

concerns his dissatisfaction with the resolution of his prior

workers’ compensation claims against his employer. Essentially,

Gardner asks this Court to review the evidence presented to the

ALJ and makes its own findings as to the liability of the LFUCG to

Gardner with respect to his work-related injuries.

     The problem with Gardner’s wish to pursue his claims in this

Court is that this Court does not have jurisdiction over such
                                       2
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 3 of 8 - Page ID#: 179



claims. Rather, as this Court previously explained, the Kentucky’s

Workers’ Compensation Act provides the exclusive remedy for work-

related injuries. See K.R.S. § 342.690(1)(“ If an employer secures

payment of compensation as required by this chapter, the liability

of such employer under this chapter shall be exclusive and in place

of all other liability of such employer to the employee…on account

of such injury or death.”). The effect of this statute is to

“shield a covered employer and its insurance from any other

liability to a covered employee for damages arising out of a work-

related injury.” Kentucky Employers Mut. Ins. V. Coleman, 236

S.W.3d 9, 13 (Ky. 2007) (citing Travelers Indemnity Co. v. Reker,

100 S.W.3d 756, 760 (Ky. 2003)). “This immunity is extensive,

ranging from disputes over the payment for injuries of the employee

. . . to allegations of tortious conduct related to dealing with

the workers' compensation claim itself.” Id. at 13-14; see also

Zurich Ins. Co. v. Mitchell, 712 S.W.2d 340, 341 (Ky. 1986) (“[T]he

Workers'   Compensation     Act    provides    an   exclusive     remedy    and

consequently bars an employee's tort action for separate damages

due to the untimely payment of benefits.”). As the Kentucky Supreme

Court explained in Coleman, because any damages from wrongful acts

related to the handling of an employee’s workers’ compensation

claim “must be remedied through the administrative procedures

established under the Act . . . [i]t is consequently inescapable
                                      3
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 4 of 8 - Page ID#: 180



that the circuit court has no jurisdiction to handle” such claims.

Coleman, 236 S.W. 3d at 14.

      Accordingly, and in light of this Court’s omnipresent duty to

consider its subject matter jurisdiction, the Court entered a Show

Cause Order directing Gardner to show cause in writing why his

complaint should not be dismissed for lack of jurisdiction. [R.

5]. While Gardner has now filed a response to the Court’s Order,

[R. 6], Gardner’s response only confirms that he seeks this Court’s

review of the ALJ’s denial of his workers’ compensation claims.

Thus, this Court does not have jurisdiction over this matter. In

his response, he states as follows:

      From the time I was awarded benefits from the Division
      of Unemployment Insurance Appeals Branch held my
      employer reliable for my work injuries. State Courts
      regardless of the facts isn’t going to rule in my favor.
      (Hon. Joseph Hood) first I’m going to present the facts,
      briefs, motions, role the plaintiffs/defendants attorney
      played and the evidence the ALJ’s used to reach their
      decisions.   Then the evidence should get a clearer
      picture of how unjust the state judicial system has been
      and how I been denied my rights as a United States
      Citizen.

[R. 6, at 1-2].

      Gardner then attaches a series of documents, pleadings, and

orders related to the payment of his unemployment benefits, the

administrative adjudication of his workers’ compensation claims by

the   Kentucky    Labor   Cabinet     Department     of   Workers’     Claims,

Gardner’s unsuccessful attempt to pursue his workers’ compensation
                                      4
    Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 5 of 8 - Page ID#: 181



claims in a civil lawsuit against the same Defendants named in his

complaint here in the Fayette County Circuit Court, and Gardner’s

unsuccessful attempt to file a complaint against the ALJ who denied

his workers’ compensation claim. [R. 6-1]. However, none of these

documents      establish      this    Court’s     jurisdiction     over   Gardner’s

claims      alleged    in    his     complaint.    Indeed,    if   anything,     his

submission of this documentation to this Court only confirms that

what Gardner actually seeks is for this Court to review the ALJ’s

denial of his workers’ compensation claims, which this Court has

no authority to do.

        Gardner also submits documentation related to the denial of

his claim for Social Security and Supplemental Security Income

(“SSI”) disability benefits by the Social Security Administration.

[R. 6-1]. However, the relevance of the denial of his SSI claim to

the claims alleged in his complaint is unclear, as Gardner’s

complaint      alleges      claims    against   individuals      employed   by   his

former employer related to his workers’ compensation claims. It

does not purport to be an appeal of an unfavorable Social Security

Administration decision.2            Nor did his employer appear to play any

role in the resolution of his SSI claim.



2 To the extent that Gardner wishes to appeal the Social Security
Administration’s denial of his claim, he is directed to refer to
the instructions in the February 18, 2020 Notice of Decision sent
to him by the Social Security Administration. [R. 6-1, at 88].
                                           5
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 6 of 8 - Page ID#: 182



       Gardner’s response does attempt to further explain the basis

of his constitutional claims, which he claims provide this Court

with jurisdiction over his complaint. [R. 6, at 11-13]. However,

Gardner’s explanation amounts to little more than a recitation of

the rights that he believes are guaranteed him by the Fourth,

Fifth,    Sixth,     Eighth,   and    Fourteenth         Amendments   with     no

explanation of how those rights have been violated by any of the

Defendants. For example, he states that the “Fifth Amendment states

that I Glendrick Gardner shouldn’t be deprived of life, liberty or

property without due process of the [sic]. Its proof the Defendants

admitted guilt.” [Id. at 12]. Similarly, he states that the “Eighth

Amendment in a nutshell, the cruel and unusual punishment clause

measures a particular punishment against society’s prohibition

against    Inhuman    treatment.     It       prevents   the   government    from

imposing a penalty that is either barbaric or far too severe. It

allows the Plaintiff to sue LFUCG and the Defendants.” [Id. at

13].

       However, while Gardner’s pleadings are evaluated under a more

lenient standard because he is not represented by an attorney,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), neither Gardner’s



(instructing Gardner that a written appeal must be submitted to
the Appeals Council at the provided address within 60 days of the
date Gardner received the Notice, unless he is able to show he had
a good reason for not filing it on time)]
                                          6
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 7 of 8 - Page ID#: 183



complaint nor his response set forth any facts sufficient to

support a claim for violation of his constitutional rights. In

both   his    complaint    and   his   response,     Gardner    provides      only

conclusory claims that Defendants violated his constitutional

rights, with no factual allegations to support these conclusions

at all. While “the pleading standard Rule 8 announces does not

require detailed factual allegations . . . it demands more than an

unadorned        the-defendant-unlawfully-harmed-me               accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted); see also Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of a

cause of action’s elements will not do.”). Thus, vague allegations

that one or more of the defendants acted wrongfully or violated

the plaintiff’s constitutional rights are not sufficient. Laster

v. Pramstaller, No. 08-CV-10898, 2008 WL 1901250, at *2 (E.D. Mich.

April 25, 2008).

       Even evaluating both Gardner’s complaint and his additional

explanation of the basis for his constitutional claims in his

response     together,    Gardner’s    allegations    fall     well   below   the

requirements to state a plausible claim for relief. Thus, even if

Gardner’s claims against his employer were not improperly raised
                                       7
 Case: 5:20-cv-00456-JMH Doc #: 7 Filed: 01/04/21 Page: 8 of 8 - Page ID#: 184



in this Court in light of the exclusivity provision of Kentucky’s

Workers’ Compensation statutory scheme, his woefully inadequately

pled constitutional claims are insufficient to provide this Court

with subject matter jurisdiction over this lawsuit.

     For all of the reasons outlined above, Gardner’s response to

the Court’s Show Cause Order does not demonstrate that this Court

has subject matter jurisdiction over the claims alleged in his

complaint. Thus, having previously provided notice to Gardner, [R.

5], this Court will dismiss Gardner’s complaint sua sponte for

lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

12(h)(3).

     Accordingly, it is ORDERED as follows:

     (1)     Gardner’s   complaint     [R.    1]   is    DISMISSED     WITHOUT

PREJUDICE;

     (2)     Any pending request for relief is DENIED AS MOOT;

     (3) JUDGMENT shall be entered contemporaneously with this

Order; and

     (4) This action is STRICKEN from the Court’s docket.

     This 4th day of January, 2021.




                                      8
